EXHIBIT 10.2

 

August 2, 2010

 

CSCA Capital Advisors, LLC
280 Park Avenue
New York, New York  10017

 

Re:  Placement of Common Stock of LTC Properties, Inc.

 

Dear Sirs:

 

This letter (the “Agreement”) confirms our agreement to retain CSCA Capital
Advisors, LLC (the “Placement Agent”) as our exclusive agent for a period
commencing on the date of this letter and terminating on August 16, 2010, unless
extended by the parties, to introduce LTC Properties, Inc., a Maryland
corporation (the “Company”), to certain investors as prospective purchasers (the
“Offer”) of up to 1,970,000 shares (such number of shares actually sold, the
“Securities”) of the Company’s Common Stock, par value $0.01 per share (the
“Shares”).  The engagement described herein (i) may be terminated by the Company
at any time prior to the Closing (as defined below) and (ii) shall be in
accordance with applicable laws and pursuant to the following procedures and
terms and conditions:

 

1.             The Company will:

 

A.            Cause the Company’s independent public accountants to address to
the Company and the Placement Agent and deliver to the Company, the Placement
Agent and the Purchasers (as such term is defined in the Purchase Agreement
dated the date hereof between the Company and the purchasers party thereto (the
“Purchase Agreement”) (i) a letter or letters (which letters are frequently
referred to as “comfort letters”) dated the date hereof, and (ii) if so
requested by the Placement Agent, a “bring-down” letter delivered the date on
which the sale of the Securities is consummated pursuant to the Purchase
Agreement (such date, a “Closing Date” and the time of such consummation on the
Closing Date, a “Closing,”), which, with respect to the letter or letters
referred to in clause (i) above, will be substantially in the form attached
hereto as Annex I, and with respect to the letter or letters referred to in
clause (ii) above, will be in form and substance reasonably satisfactory to the
Placement Agent.

 

B.            On the Closing Date, cause special securities counsel to the
Company to deliver opinions to the Placement Agent and the Purchasers
substantially in the form of Annex II hereto and otherwise in form and substance
reasonably satisfactory to the Placement Agent and its counsel, and cause the
Maryland counsel to the Company to deliver opinions to the Placement Agent and
the Purchasers substantially in the form of Annex III hereto.

 

C.            Prior to the Closing, the Company shall not sell or approve the
solicitation of offers for the purchase of additional Shares in excess of the
amount which shall be authorized by the Company or in excess of the aggregate
offering price of the Shares registered pursuant to the Registration Statement
(as defined below).

 

--------------------------------------------------------------------------------


 

D.            Use the proceeds of the offering contemplated hereby as set forth
under the caption “Use of Proceeds” in the Prospectus Supplement (as defined
below).

 

E.             On the Closing Date, the Company shall deliver to the Placement
Agent and the Purchasers a certificate of the Chief Executive Officer and Chief
Financial Officer of the Company, dated as of the Closing Date, setting forth
that each of the representations and warranties contained in this Agreement
shall be true on and as of the Closing Date as if made as of the Closing Date
and each of the conditions and covenants contained herein shall have been
complied with to the extent compliance is required prior to the Closing Date,
and shall have delivered such other customary certificates as the Placement
Agent shall have reasonably requested.

 

2.             The Company authorizes the Placement Agent to use the Prospectus
(as defined below) in connection with the Offer for such period of time as any
such materials are required by law to be delivered in connection therewith and
the Placement Agent agrees to do so.

 

3.

 

(a)           The Placement Agent will use commercially reasonable efforts on
behalf of the Company in connection with the Placement Agent’s services
hereunder.  No offers or sales of Securities shall be made to any person without
the prior approval of such person by the Company, such approval to be at the
reasonable discretion of the Company.  The Placement Agent’s aggregate fee for
its services hereunder will be an amount equal to $366,090 (such fee payable by
the Company at and subject to the consummation of the Closing).  The Company,
upon consultation with the Placement Agent, may establish in the Company’s
discretion a minimum aggregate amount of Shares to be sold in the offering
contemplated hereby, which minimum aggregate amount shall be reflected in the
Prospectus.  The Placement Agent will not enter into any agreement or
arrangement with any broker, dealer or other person in connection with the
placement of Securities (individually, a “Participating Person” and
collectively, “Participating Persons”) which will obligate the Company to pay
additional fees or expenses to or on behalf of a Participating Person without
the prior written consent of the Company, it being understood that Weeden & Co.
LP will be acting as settlement agent (“Settlement Agent”) in connection with
the Closing and the Company will pay the fees and expenses of the Settlement
Agent which shall be calculated at the rate of $0.02 per Security sold.

 

(b)           The Company agrees that it will pay its own costs and expenses
incident to the performance of its obligations hereunder whether or not any
Securities are offered or sold pursuant to the Offer, including, without
limitation, (i) the filing fees and expenses, if any, incurred with respect to
any filing with the New York Stock Exchange, (ii) all costs and expenses
incident to the preparation, issuance, execution and delivery of the Securities,
(iii) all costs and expenses (including filing fees) incident to the
preparation, printing and filing under the Securities Act of 1933, as amended
(the “Act”), of the Registration Statement and the Prospectus, including,
without limitation, in each case, all exhibits, amendments and supplements
thereto, (iv) all costs and expenses incurred in connection with the required
registration or qualification of the Securities issuable under the laws of such
jurisdictions as the Placement Agent may reasonably designate, if any, (v) all
costs and expenses incurred by the Company in connection with the printing
(including word processing and duplication costs) and delivery of the Prospectus
and Registration

 

2

--------------------------------------------------------------------------------


 

Statement (including, without limitation, any preliminary and supplemental blue
sky memoranda) including, without limitation, mailing and shipping, (vi) all
fees and expenses incurred in marketing the Offer, and (vii) the fees and
disbursements of Reed Smith LLP, special securities counsel to the Company,
Ballard Spahr LLP, special Maryland counsel to the Company, any other counsel to
the Company, and Ernst & Young LLP, auditors to the Company.  In addition, the
Company agrees to reimburse the Placement Agent for all out-of-pocket expenses
of the Placement Agent in connection with the Offer including, without
limitation, the reasonable legal fees, expenses and disbursements of the
Placement Agent’s counsel in connection with the Offer in an amount not to
exceed $30,000.

 

(c)           The Company will indemnify and hold harmless the Placement Agent
and each of its partners, directors, officers, associates, affiliates,
subsidiaries, employees, consultants, attorneys, agents, and each person, if
any, controlling the Placement Agent or any of its affiliates within the meaning
of either Section 15 of the Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (collectively, the “Placement Agent
Indemnitees”), from and against any and all losses, claims, damages, liabilities
or costs (and any reasonable legal or other expenses incurred by such Placement
Agent in investigating or defending the same or in giving testimony or
furnishing documents in response to a request of any government agency or to a
subpoena) in any way relating to, arising out of or caused by any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or in the Prospectus or any Preliminary Prospectus (as
defined below) or in any way relating to, arising out of or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  Such indemnity
agreement shall not, however, apply to any such loss, claim, damage, liability,
cost or expense (i) if such statement or omission was made in reliance upon or
in conformity with information furnished in writing to the Company by the
Placement Agent or its affiliates or any of the Purchasers, Investment Advisors
or Broker-Dealers (as defined in the Purchase Agreement) or their respective
affiliates expressly for use in the Prospectus Supplement, or (ii) which is held
in a final judgment of a court of competent jurisdiction (not subject to further
appeal) to have arisen out of (x) the gross negligence or willful misconduct of
the Placement Agent, any Placement Agent Indemnitee described in this paragraph
3(c), Purchaser, Investment Advisor, or Broker-Dealer or (y) a breach of
Placement Agent’s representations and warranties in paragraph 5 hereof.

 

(d)           The Placement Agent will indemnify and hold harmless the Company
and each of its directors, officers, associates, affiliates, subsidiaries,
employees, consultants, attorneys, agents, and each person controlling the
Company or any of its affiliates within the meaning of either Section 15 of the
Act or Section 20 of the Exchange Act from and against any and all losses,
claims, damages, liabilities, costs or expenses (and any reasonable legal or
other expenses incurred by such indemnitee in investigating or defending the
same or in giving testimony or furnishing documents in response to a request of
any government agency or to a subpoena) (i) which are held in a final judgment
of a court of competent jurisdiction (not subject to further appeal) to have
arisen out of the gross negligence or willful misconduct of such Placement Agent
or any of its respective partners, directors, officers, associates, affiliates,
subsidiaries, employees, consultants, attorneys, agents, or any person
controlling the Placement Agent or any of its affiliates within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act or (ii) relating

 

3

--------------------------------------------------------------------------------


 

to, arising out of or caused by any untrue statement or alleged untrue statement
of a material fact contained in the Prospectus Supplement or in any way relating
to, arising out of or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, if such statement or omission was made in reliance upon or
in conformity with information furnished in writing to the Company by the
Placement Agent or its affiliates or any of the Purchasers, Investment Advisors
or Broker-Dealers or their respective affiliates expressly for use in the
Prospectus Supplement, or (iii) which result from violations by the Placement
Agent of law or of requirements, rules or regulations of federal or state
securities regulators, self-regulatory associations or organizations in the
securities industry, stock exchanges or organizations with similar functions or
responsibilities with respect to securities brokers or dealers, as determined by
a court of competent jurisdiction or applicable federal or state securities
regulators, self-regulatory associations or organizations in the securities
industry or stock exchanges or organizations, as applicable.

 

(e)           If any action, proceeding or investigation is commenced as to
which any indemnified party hereunder proposes to demand indemnification under
this letter agreement, such indemnified party will notify the indemnifying party
with reasonable promptness.  The indemnifying party shall have the right to
retain counsel of its own choice (which counsel shall be reasonably satisfactory
to the indemnified party) to represent it and such counsel shall, to the extent
consistent with its professional responsibilities, cooperate with the
indemnified party and any counsel designated by the indemnified party; provided,
however, it is understood and agreed that if the indemnifying party assumes the
defense of a claim for which indemnification is sought hereunder, it shall have
no obligation to pay the expenses of separate counsel for the indemnified party,
unless defenses are available to the indemnified party that make it
impracticable for the indemnifying party and the indemnified party to be
represented by the same counsel in which case the indemnified party shall be
entitled to retain one counsel.  The indemnifying party will not be liable under
this letter agreement for any settlement of any claim against the indemnified
party made without the indemnifying party’s written consent.

 

(f)            In order to provide for just and equitable contribution, if a
claim for indemnification pursuant to this paragraph 3 is made but it is found
in a final judgment by a court of competent jurisdiction (not subject to further
appeal) that such indemnification may not be enforced in such case, even though
the express provisions hereof provided for indemnification in such case, then
the Company, on the one hand, and the Placement Agent, on the other hand, shall
contribute to the losses, claims, damages, liabilities or costs to which the
indemnified persons may be subject in accordance with the relative benefits
received from the offering and sale of the Securities by the Company, on the one
hand, and the Placement Agent, on the other hand (it being understood that, with
respect to the Placement Agent, such benefits received are limited to fees
actually paid by the Company and received by the Placement Agent pursuant to
this Agreement), and also the relative fault of the Company, on the one hand,
and the Placement Agent, on the other hand, in connection with the statements,
acts or omissions which resulted in such losses, claims, damages, liabilities or
costs, and any relevant equitable considerations shall also be considered.  No
person found liable for a fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
is not also found liable for such fraudulent misrepresentation.  Notwithstanding
the foregoing, the Placement Agent shall not be obligated to contribute any
amount hereunder that exceeds the fees received by the Placement Agent in
respect to the offering and sale of the Securities.

 

4

--------------------------------------------------------------------------------


 

4.             The Company represents and warrants to the Placement Agent as of
the date hereof and as of the Closing Date as follows:

 

(a)           The Company meets the requirements for use of Form S-3 under the
Securities Act of 1933, as amended (the “Act”) and has prepared and filed with
the Securities and Exchange Commission (the “SEC”) a registration statement
(File Number 333-167433) relating to securities, including the Capital Shares,
on Form S-3, including a related Base Prospectus, for registration under the Act
of the offering and sale of certain securities, including the Capital Shares.
Such Registration Statement (as defined below), including any amendments thereto
filed prior to the date hereof, has been declared effective by the SEC and no
stop order suspending the effectiveness of the Registration Statement or any
part thereof has been issued or is in effect and no proceeding for that purpose
has been initiated or threatened by the SEC, and no notice of objection of the
SEC to the use of the Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(1) under the Act has been received by the
Company. The Company has paid the required SEC filing fees relating to the
Capital Shares. The Company has filed with the SEC the Prospectus Supplement
relating to the Capital Shares in accordance with Rule 424(b).  As filed and as
delivered to CSCA Capital Advisors, LLC, in its capacity as placement agent (the
“Placement Agent”) on the date hereof, the Prospectus contains all information
required by the Act and the rules thereunder and  no order preventing or
suspending the use of the Prospectus or any Issuer Free Writing Prospectus has
been issued by the SEC. The Registration Statement, at the date hereof meets the
requirements set forth in Rule 415(a)(1)(x). The initial effective date of the
Registration Statement was not earlier than the date three years before the date
hereof.  “Registration Statement” shall mean the registration statement referred
to above, including exhibits and financial statements, schedules and any
prospectus supplement relating to the Capital Shares that is filed with the SEC
pursuant to Rule 424(b) and deemed part of such registration statement pursuant
to Rule 430B, as amended at the date hereof and, in the event any post-effective
amendment thereto becomes effective, shall also mean such registration statement
as so amended.  “Base Prospectus” shall mean the base prospectus referred to
above contained in the Registration Statement at the date hereof.  “Prospectus
Supplement” shall mean the most recent prospectus supplement relating to the
Capital Shares that was first filed pursuant to Rule 424(b) at or prior to the
date hereof.  “Prospectus” shall mean the Base Prospectus, as supplemented by
the most recent Prospectus Supplement that was filed pursuant to
Rule 424(b) prior to the date hereof.  “Preliminary Prospectus” means any
preliminary form of Prospectus Supplement used in the marketing of the
Securities. Any reference herein to the Registration Statement, the Base
Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to refer
to and include the documents incorporated by reference therein pursuant to Item
12 of Form S-3 which were filed under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), on or before the effective date of the
Registration Statement or the issue date of the Base Prospectus, the Prospectus
Supplement or the Prospectus, as the case may be; and any reference herein to
the terms “amend,” “amendment” or “supplement” with respect to the Registration

 

5

--------------------------------------------------------------------------------


 

Statement, the Base Prospectus, the Prospectus Supplement or the Prospectus
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the effective date of the Registration Statement or the issue
date of the Base Prospectus, the Prospectus Supplement or the Prospectus, as the
case may be, deemed to be incorporated therein by reference.

 

(b)           Since the date as of which information is given in the
Registration Statement and the Prospectus, except as otherwise stated therein,
(i) there has been no material adverse change or any development which could
reasonably be expected to give rise to a prospective material adverse change in
or affecting the condition, financial or otherwise, or in the earnings, business
affairs or, to the Company’s knowledge, business prospects of the Company and
the subsidiaries of the Company, if any (the “Subsidiaries”), considered as one
enterprise, whether or not arising in the ordinary course of business,
(ii) there have been no transactions entered into by the Company or any of its
Subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Company and its Subsidiaries considered as one
enterprise, and (iii) other than regular quarterly dividends, there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its shares of equity securities.  The Registration Statement
complies in all material respects with the applicable requirements of the Act
and the Exchange Act and the respective rules thereunder (including the filing
of any required exhibits thereto) and does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein not misleading; and on the
date of any filing pursuant to Rule 424(b), on the date hereof and at all times
during which a prospectus is required by the Act to be delivered (whether
physically or through compliance with Rule 172 or any similar rule) in
connection with any offer or sale of Capital Shares, the Prospectus (together
with any supplement thereto) has complied and complies on the date hereof in all
material respects with the applicable requirements of the Act and the Exchange
Act and the respective rules thereunder (the “Regulations”) (including the
filing of any required exhibits thereto) and does not include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.  The statements in the Prospectus and any
document that is incorporated by reference therein under the headings “Risk
Factors—Congress and the States Have Enacted Health Care Reform and Budget
Measures,” “Risk Factors—Provisions in Our Articles of Incorporation May Limit
Ownership of Shares of Our Capital Stock,” “Risk Factors—Certain provisions of
Maryland law and our Charter and Bylaws could hinder, delay or prevent changes
in control,” “General Description of the Offered Securities,” “Description of
Debt Securities,” “Description of Our Common Stock,” “Description of Our
Preferred Stock,” “Restrictions on Ownership and Transfer,” “Certain Provisions
of Maryland Law and of Our Charter and Bylaws,” “Business—Government
Regulation,” “Business—Legislative Developments” and “Business—Taxation of Our
Company” insofar as such statements summarize legal matters, agreements,
documents or proceedings discussed therein, are accurate summaries or
descriptions thereof in all material respects.

 

6

--------------------------------------------------------------------------------


 

(c)           The Company has been duly organized as a corporation and is
validly existing in good standing under the laws of the State of Maryland.  Each
of the Subsidiaries of the Company has been duly organized and is validly
existing in good standing under the laws of its jurisdiction of organization. 
Each of the Company and its Subsidiaries has the required power and authority to
own and lease its properties and to conduct its business as described in the
Prospectus; and each of the Company and its Subsidiaries is duly qualified to
transact business in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to so qualify would not have a material
adverse effect on the condition, financial or otherwise, or the earnings,
business affairs or, to the Company’s knowledge, business prospects of the
Company and its Subsidiaries considered as one enterprise.

 

(d)           As of the date hereof, the authorized capital stock of the Company
consists   of 45,000,000 shares of Common Stock, par value $0.01 per share of
which 23,799,484 shares of Common Stock were outstanding (without giving effect
to any Capital Shares issued or to be issued as contemplated by this Agreement),
and 15,000,000 shares of preferred stock, par value $0.01 per share (the
“Preferred Stock”, and together with the Common Stock, the “Securities”), of
which 2,000,000 shares have been designated as 8.5% Series C Cumulative
Convertible Preferred Stock, par value $0.01 per share, $19.25 liquidation value
per share of which 2,000,000 shares are issued and outstanding shares (the
“Series C Preferred Stock”),  2,200,000 shares have been designated as 8.5%
Series E Cumulative Convertible Preferred Stock, par value $0.01 per share, $25
liquidation value per share, of which 37,816 shares are issued and outstanding
shares (the “Series E Preferred Stock”) and 6,640,000 shares have been
designated as 8.0% Series F Cumulative Preferred Stock par value $0.01 per
share, $25 liquidation value per share, of which 5,894,216 shares of the
Series F Preferred Stock are issued and outstanding shares(the “Series F
Preferred Stock”).  The issued and outstanding shares of the Company have been
duly authorized and validly issued and are fully paid and non-assessable; the
Securities have been duly authorized, and when issued in accordance with the
terms of the Company’s Charter and delivered as contemplated hereby, will be
validly issued, fully paid and non-assessable and will be listed, subject to
notice of issuance, on the New York Stock Exchange, effective as of the next
trading day; the Common Stock, and the Series C Preferred Stock, the Series E
Preferred Stock and the Series F Preferred Stock of the Company conform to all
statements relating thereto contained in the Prospectus; and the issuance of the
Securities is not subject to preemptive or other similar rights.

 

(e)           Neither the Company nor any of its Subsidiaries is in violation of
its organizational documents or in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any material
contract, indenture, mortgage, loan agreement, note, lease or other instrument
or agreement to which the Company or any of its Subsidiaries is a party or by
which it or any of them are bound, or to which any of the property or assets of
the Company or any of its Subsidiaries is subject except where such violation or
default would not have a material adverse effect on the condition, financial or
otherwise, or the earnings, business affairs or, to the Company’s knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise; and

 

7

--------------------------------------------------------------------------------


 

the execution, delivery and performance of this Agreement, and the issuance and
delivery of the Securities and the consummation of the transactions contemplated
herein have been duly authorized by all necessary action and will not conflict
with or constitute a material breach of, or material default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any material
property or assets of the Company or any of its Subsidiaries pursuant to, any
material contract, indenture, mortgage, loan agreement, note, lease or other
instrument or agreement to which the Company or any of its Subsidiaries is a
party or by which it or any of them are bound, or to which any of the property
or assets of the Company or any of its Subsidiaries is subject, nor will any
such action result in any violation of the provisions of the Charter of the
Company, as amended and supplemented, by-laws or other organizational documents
of the Company or any of its Subsidiaries or any law, administrative regulation
or administrative or court decree applicable to the Company.

 

(f)            Commencing with its taxable year ending December 31, 1992, the
Company has been organized and operated in conformity with the requirements for
qualification and taxation as a “real estate investment trust” under the
Internal Revenue Code of 1986, as amended (the “Code”), and its proposed method
of operation, as described in the Charter or Bylaws of the Company, the
Registration Statement and the Prospectus, will enable the Company to continue
to meet the requirements for qualification and taxation as a “real estate
investment trust” under the Code.

 

(g)           The Company is not required to be registered under the Investment
Company Act of 1940, as amended.

 

(h)           No legal or governmental proceedings are pending to which the
Company or any of its Subsidiaries is a party or to which the property of the
Company or any of its Subsidiaries is subject that are required to be described
in the Registration Statement or the Prospectus and are not described therein,
and no such proceedings have been threatened against the Company or any of its
Subsidiaries or with respect to any of their respective properties that are
required to be described in the Registration Statement or the Prospectus and are
not described therein.

 

(i)            No authorization, approval or consent of any court or United
States federal or state governmental authority or agency is necessary in
connection with the sale of the Securities as contemplated hereunder, except
such as may be required under the Act or the Regulations or state securities
laws or real estate syndication laws.

 

(j)            The Company and its Subsidiaries possess such certificates,
authorities or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct the business now conducted by
them, except where the failure to possess such certificates, authority or
permits would not have a material adverse effect on the condition, financial or
otherwise, or the earnings, business affairs or, to the Company’s knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise.  Neither the Company nor any of its Subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling

 

8

--------------------------------------------------------------------------------


 

or finding, would materially and adversely affect the condition, financial or
otherwise, or the earnings, business affairs or, to the Company’s knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise, nor, to the knowledge of the Company, are any such proceedings
threatened or contemplated.

 

(k)           The Company has full power and authority to enter into this
Agreement, and this Agreement has been duly authorized, executed and delivered
by the Company and constitutes a legal, valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms except as
may be limited by (i) the effect of bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights or remedies
of creditors or (ii) the effect of general principles of equity, whether
enforcement is considered in a proceeding in equity or at law and the discretion
of the court before which any proceeding therefor may be brought.

 

(l)            As of the dates set forth therein or incorporated by reference,
the Company or its Subsidiaries had good and marketable title or valid leasehold
interest to all of the properties and assets reflected in the audited financial
statements contained in the Prospectus, subject to no lien, mortgage, pledge or
encumbrance of any kind except (i) those reflected in such financial statements,
(ii) as are otherwise described in the Prospectus, (iii) as do not materially
adversely affect the value of such property or interests or interfere with the
use made or proposed to be made of such property or interests by the Company and
each of its Subsidiaries or (iv) those which constitute customary provisions of
mortgage loans secured by the Company’s properties creating obligations of the
Company with respect to proceeds of the properties, environmental liabilities
and other customary protections for the mortgagees.

 

(m)          The Company and its Subsidiaries, and to the Company’s knowledge,
each tenant and each mortgagee, are (i) in compliance with any and all
applicable federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received and are in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) have not received notice of any actual or
potential liability under any Environmental Laws, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have a material adverse effect.  Neither the Company nor any of the
Subsidiaries has been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.  To the Company’s knowledge, there have been no and are no
(i) aboveground or underground storage tanks; (ii) polychlorinated biphenyls
(“PCBs”) or PCB-containing equipment; (iii) asbestos or asbestos containing
materials; (iv) lead based paints; (v) mold or other airborne contaminants; or
(vi) dry-cleaning facilities in, on, under or about any property owned by the
Company or any of its Subsidiaries.

 

9

--------------------------------------------------------------------------------


 

(n)           Any certificate signed by any officer of the Company and delivered
to the Placement Agent or to counsel for the Placement Agent shall be deemed a
representation and warranty by the Company to the Placement Agent as to the
matters covered thereby.

 

(o)           Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Company as described in the
Prospectus will cause the Company to violate or be in violation of Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

 

(p)           The statements set forth in the Base Prospectus under the caption
“Description of Common Stock” in so far as such statements purport to summarize
provisions of laws or documents referred to therein, are correct in all material
respects and fairly present the information required to be presented therein.

 

(q)           There is no contract, agreement, indenture or other document to
which the Company or any of its Subsidiaries is a party required to be filed as
an exhibit to the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2010 or any subsequent Exchange Act filings prior to the date
hereof that has not been so filed as required.

 

5.             The Placement Agent represents and warrants to the Company that
(i) it is duly registered and in good standing as a broker-dealer under the
Exchange Act and licensed or otherwise qualified to do business as a
broker-dealer with the Financial Industry Regulatory Authority and  in all
states in which it will offer any of the Securities pursuant to this Agreement,
(ii) assuming the Prospectus complies with all relevant provisions of the Act in
connection with the offer and sale of the Securities, the Placement Agent will
conduct all offers and sales of the Securities in compliance with the relevant
provisions of the Act, the Regulations, the Exchange Act and the regulations
promulgated thereunder, and various state securities laws and regulations
(iii) the Placement Agent will only act as agent in those jurisdictions in which
it is authorized to do so and (iv) the Placement Agent will not distribute to
any Purchaser, Investment Advisor or Broker-Dealer any written material relating
to the offering contemplated hereby other than the Registration Statement, or
the Prospectus or any Preliminary Prospectus.

 

6.             Except as otherwise herein provided, all statements, requests,
notices and agreements shall be in writing and:

 

(a)           if to the Placement Agent, shall be sufficient in all respects if
delivered or sent by facsimile to 212-446-9181 or by certified mail to CSCA
Capital Advisors, LLC, 280 Park Avenue, New York, NY, 10017, Attention:  Bradley
Razook

 

(b)           if to the Company, shall be sufficient in all respects if
delivered or sent to the Company by facsimile to (805) 981-8663 or by certified
mail to LTC Properties, Inc. 31365 Oak Crest Drive Suite 200 Westlake Village,
CA 91361, Attention:  Wendy Simpson.

 

5.             The obligations and liabilities of the Company and the Placement
Agent under this Agreement are not dependent on the several obligations of the
Company and the Manager under the Purchase Agreement or upon the consummation of
the Purchase Agreement by the Manager.

 

10

--------------------------------------------------------------------------------


 

6.             This Agreement shall be governed by the laws of the State of New
York governing contracts made and to be performed in such State without giving
effect to principles of conflicts of law.

 

7.             This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be the same Agreement.  Executed counterparts may be delivered by
facsimile.

 

8.             When used herein, the phrase “to the knowledge of” the Company or
“known to” the Company or any similar phrase means the actual knowledge of the
Chief Executive Officer or Chief Financial Officer of the Company and includes
the knowledge that such officers would have obtained of the matter represented
after reasonable due and diligent inquiry of those employees of the Company whom
such officers reasonably believe would have actual knowledge of the matters
represented.

 

11

--------------------------------------------------------------------------------


 

If the foregoing is in accord with your understanding of our agreement, please
sign in the space provided below and return a signed copy of this letter to the
Company.

 

 

Sincerely,

 

 

 

LTC Properties, Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ Wendy Simpson

 

 

Name:

Wendy Simpson

 

 

Title:

CEO & President

 

 

Accepted by:

 

CSCA CAPITAL ADVISORS, LLC

 

 

 

By:

/s/ Laurent X. de Marval

 

 

Name: Laurent X. de Marval

 

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------


 

Annex I

 

Comfort Letter

 

1.                                       We are an independent registered public
accounting firm with respect to the Company within the meaning of the Act and
the applicable rules and regulations adopted by the Securities and Exchange
Commission (the “SEC”) and the Public Company Accounting Oversight Board (United
States) (the “PCAOB”).

 

2.                                       In our opinion, the consolidated
financial statements and financial statement schedule audited by us and included
in the Company’s Annual Report on Form 10-K at December 31, 2009, and
incorporated by reference in the Registration Statement comply as to form in all
material respects with the applicable accounting requirements of the Act and the
Securities Exchange Act of 1934 (the “Exchange Act”) and the related rules and
regulations adopted by the SEC.

 

3.                                       We have not audited any financial
statements of the Company as of any date or for any period subsequent to
December 31, 2009. We also have not audited the effectiveness of the Company’s
internal control over financial reporting as of any date subsequent to
December 31, 2009. The purpose (and therefore the scope) of our audit for the
year ended December 31, 2009 was to enable us to express our opinion on (i) the
consolidated financial statements at December 31, 2009 and for the year then
ended, but not on the financial statements for any interim period within such
year, and (ii) the effectiveness of the Company’s internal control over
financial reporting, as of December 31, 2009, but not on the effectiveness of
the Company’s internal control over financial reporting as of any date or for
any period within the year ended December 31, 2009. Therefore, we are unable to
express and do not express an opinion on: the unaudited consolidated balance
sheets at March 31, 2010 and June 30, 2010, the unaudited consolidated
statements of income for the three month-periods ended March 31, 2010 and 2009,
and June 30, 2010 and 2009, and the six-month periods ended June 30, 2010 and
2009, or the unaudited consolidated statements of cash flows for three-month
periods ended March 31, 2010 and 2009 and the six-month periods ended June 30,
2010 and 2009, all incorporated by reference in the Registration Statement from
the Company’s Quarterly Reports on Form 10-Q for the quarters ended March 31 and
June 30, 2010; or on the financial position, results of operations or cash flows
as of any date or for any period subsequent to December 31, 2009; or on the
effectiveness of the Company’s internal control over financial reporting as of
any date or for any period within the year ended December 31, 2009 or subsequent
to December 31, 2009.

 

4.                                       For purposes of this letter, we have
read the 2010 minutes and written consent of the meetings of the shareholders
and the Board of Directors and committees thereof as set forth in the minute
books through August 2, 2010, officials of the Company having advised us that
the minutes of all such meetings through that date were set forth therein except
for the meetings of the Board of Directors, the Audit Committee, the
Compensation Committee, and the Nominating and Corporate Governance Committee,
which occurred on May 26, 2010; the meetings of the Board of Directors and the
Audit Committee, which occurred on June 25, 2010; and the meetings of the Board
of Directors, the Audit

 

C-1

--------------------------------------------------------------------------------


 

Committee, the Compensation Committee, and the Nominating and Corporate
Governance Committee, which occurred on July 30,2010, for which minutes have not
been approved. With respect to these meetings, we have obtained from the
Secretary a summary of the topics discussed at these meetings. We have also
carried out other procedures to August 2, 2010:

 

a.               With respect to the three-month periods ended March 31 and
June 30, 2010 and 2009 and the six-month periods ended June 30, 2010 and 2009,
we have:

 

1)              performed the procedures specified by the PCAOB for a review of
interim financial information as described in AU 722, Interim Financial
Information, on the unaudited consolidated financial statements for these
periods, described in 3. above, included in the Company’s quarterly reports on
Forms 10-Q for the quarters ended March 31and June 30, 2010 incorporated by
reference in the Registration Statement; and

 

2)              inquired of certain officials of the Company who have
responsibility for financial and accounting matters as to whether the unaudited
condensed consolidated financial statements referred to under 4.a.(1) comply as
to form in all material respects with the applicable accounting requirements of
the Exchange Act as it applies to Form 10-Q and the related rules and
regulations adopted by the SEC.

 

The foregoing procedures do not constitute an audit conducted in accordance with
the standards of the PCAOB. Also, they would not necessarily reveal matters of
significance with respect to the comments in the following paragraph.
Accordingly, we make no representations as to the sufficiency of the foregoing
procedures for your purposes.

 

5.                                       Officials of the Company have advised
us that no consolidated financial statements as of any date or for any period
subsequent to June 30, 2010 are available; accordingly, the procedures carried
out by us with respect to changes in financial statement items after June 30,
2010 have, of necessity, been even more limited than those with respect to the
periods referred to in 4. above. We have inquired of certain officials of the
Company who have responsibility for financial and accounting matters as to
whether: (i) at August 2, 2010 there was any increase in bank borrowings,
mortgage loans payable, bonds payable and capital lease obligations of the
Company or any decreases in consolidated total equity of the Company as compared
with the amounts shown on the December 31, 2009 audited consolidated balance
sheet incorporated by reference in the Registration Statement, or (ii) for the
period from July 1, 2010 to August 2, 2010 there were any decreases, as compared
with the corresponding period in the preceding year, in consolidated revenue or
consolidated income from continuing operations, except in all instances for
changes, increases, or decreases that the Registration Statement discloses have
occurred or may occur. On the basis of these inquiries and our reading of the
minutes as described in 4. above, nothing came to our attention that caused us
to believe that there was any such change, increase, or decrease, except in all
instances for changes, increases, or decreases that the Registration Statement
discloses have occurred or may occur.

 

--------------------------------------------------------------------------------


 

6.                                       Audits of the consolidated financial
statements for the periods referred to in the introductory paragraph of this
letter were comprised of audit tests and procedures deemed necessary for the
purpose of expressing an opinion on such financial statements taken as a whole.
For neither the periods referred to therein nor any other period did we perform
audit tests for the purpose of expressing an opinion on individual balances of
accounts or summaries of selected transactions such as those procedures
enumerated below, and accordingly, we do not express an opinion thereon.

 

7.                                       However, for purposes of this letter we
also read the items identified by you on the attached copies of selected
pages of the Company’s prospectus supplement dated August 2, 2010, the Company’s
Annual Report on Form 10-K for the year ended December 31, 2009, the Company’s
2010 proxy statement, and the Company’s Forms 10-Q for the quarters ended
March 31 and June 30, 2010, and have performed the following additional
procedures, identified in the letters below:

 

A.           Compared to or derived from amounts in the Company’s audited
consolidated financial statements (including the notes thereto) and related
financial statement schedules included in the Company’s Annual Report on
Form 10-K for the year ended December 31, 2009 and found the amounts or
percentages to be in agreement.

 

B.             Compared to or derived from amounts in manually prepared analyses
prepared by the Company from information included in its accounting records and
found the amounts or percentages to be in agreement.  With respect to the
salary, fees earned or paid in cash, bonus, stock awards, option awards and all
other compensation disclosed or listed in the summary compensation  table and
director compensation table and the related footnotes on pages 19-21, 23, 27,
and 33, respectively, of the 2010 proxy statement, we make no legal
representations as to questions of legal interpretation regarding the
completeness or appropriateness of the Company’s determination of what
constitutes executive compensation for purposes of the SEC disclosure
requirements on executive compensation.

 

In addition, we do not comment on the following:

 

·                  Location

·                  Type of property

·                  Asset mix, investment asset mix, operational asset mix,
geographical asset mix

·                  Classification as and definition of same store

 

C.             Verified the arithmetic accuracy of the amount or percentage
through recomputation.

 

D.            Compared to or derived from amounts in the Company’s unaudited
consolidated financial statements included in the Company’s Quarterly Report on
Forms 10-Q for the quarters ended March 31 and June 30, 2010 and found the
amounts or percentages to be in agreement.

 

--------------------------------------------------------------------------------


 

E.              Compared to or derived from amounts in the Company’s audited
consolidated financial statements (including the notes thereto) and related
financial statement schedules included in the Company’s Annual Report on
Form 10-K for the year ended December 31, 2009 and noted amount was different. 
The correct amount provided by the Company is noted adjacent to the typed
amount.

 

F.              Proved the arithmetic accuracy of the percentages or amounts
within the capitalization table on page S-11 of the prospectus supplement, based
on the data in the information as set forth or incorporated by reference in the
Registration Statement including the Company’s prospectus supplement dated
August 2, 2010, accounting records, and analyses. We make no comment as to the
appropriateness or completeness of the Company’s determination of the Regulation
S-K requirements for quantitative and qualitative disclosures about market risks
nor with respect to the reasonableness of the assumptions underlying the
disclosures.

 

8.                                       It should be understood that we make no
representations regarding questions of legal interpretation or regarding the
sufficiency for your purposes of the procedures enumerated in the preceding
paragraph; also, such procedures would not necessarily reveal any material
misstatement of the amounts or percentages listed above.  Further, we have
addressed ourselves solely to the foregoing data as set forth in the
registration statement and make no representations regarding the adequacy of
disclosure or regarding whether any material facts have been omitted.

 

--------------------------------------------------------------------------------


 

Annex II

 

Opinion of Reed Smith LLP

 

·                       The Registration Statement has been declared effective
under the Act; any required filing of the Prospectus pursuant to
Rule 424(b) under the Act has been made in the manner and within the time period
required by such Rule 424(b); and, to the best of our knowledge, based solely on
one or more certificates of one or more officers of the Company and having been
so advised by a member of the staff of the SEC in a telephonic conversation on
the date hereof, no stop order suspending the effectiveness of the Registration
Statement, and no order directed at any document incorporated by reference in
the Registration Statement or the Prospectus or any amendment or supplement
thereto, has been issued, nor, to the best of our knowledge, based solely on one
or more certificates of one or more officers of the Company, has any proceeding
for that purpose been instituted or threatened by the SEC.

 

·                       The Registration Statement and the Prospectus (including
the documents incorporated by reference therein) comply as to form in all
material respects with the applicable requirements of the Act, the Exchange Act
and the respective rules and regulations of the SEC thereunder with respect to
the offering of the Securities by the Company; provided, however, that we
express no opinion with respect to the financial statements, the notes thereto
and related schedules and the accuracy of the other financial, numerical,
statistical and accounting data included or incorporated by reference therein,
or omitted therefrom.  In passing upon the compliance as to form of the
Registration Statement and the Prospectus, we have assumed that the statements
made therein are correct and complete.  We express no opinion with respect to
any securities covered under the Registration Statement other than the
Securities.

 

·                       The statements included or incorporated by reference in
the Registration Statement and the Prospectus under the captions “Risk
Factors—Congress and the States Have Enacted Health Care Reform and Budget
Measures”, “Business—Government Regulation” and “Business—Legislative
Developments” insofar as such statements constitute a summary of the legal
matters referred to therein, constitute accurate summaries or descriptions
thereof in all material respects.

 

·                       The Company is not and, after giving effect to the
offering and sale of the Securities by the Company as provided for in the
Purchase Agreement, will not be an “investment company” or an entity
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act.

 

·                       Assuming the due authorization, execution and delivery
of the Agreements by the Company and the other parties thereto (such other
parties, the “Other Parties”): (a) the execution, delivery and performance of
the Agreements, and the issuance, sale and delivery of the Securities by the
Company as provided for in the Agreements does not (i) violate any California,
New York or federal order, decree, judgment, statute, law, rule or regulation
(other than federal or state securities laws, which are specifically addressed
elsewhere herein) to which the Company or any of its property or assets is
subject and of which we have knowledge or (ii) result in a

 

--------------------------------------------------------------------------------


 

material breach of, or constitute (upon notice or lapse of time or both) a
material default under, or result in any material violation of, or result in the
creation or imposition of any lien, charge, encumbrance upon any material
property or assets of the Company and its Subsidiaries taken as a whole pursuant
to, any material contract, agreement, loan document or indenture filed as an
exhibit to (A) the Company’s Annual Report on Form 10-K for the year ended
December 31, 2009, (B) the Company’s Quarterly Report on Form 10-Q for the
period ended March 31, 2010, or (C) the Company’s Quarterly Report on Form 10-Q
for the period ended June 30, 2010 and (b) each of the Agreements is a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms.  No opinion is expressed in this paragraph 1: (I) as to any
antifraud laws that may be applicable; or (II) with respect to, or the effect
of, any financial, numerical, statistical or accounting data or information.

 

·                       Except for permits and similar authorizations required
under state securities or Blue Sky laws, as to which we express no opinion, to
the best of our knowledge, no consent, approval, license, authorization or other
order of any California, Delaware, New York or federal court, regulatory body,
administrative agency or other governmental body is required to be obtained by
the Company in connection with the issuance and delivery of the Securities by
the Company as provided for in the Purchase Agreement, except for any such
consent, approval, license, authorization or other order that has been obtained.

 

·                       Based solely on one or more certificates of one or more
officers of the Company and the Subsidiaries, to the best of our knowledge, and
with the additional understanding that we have made no independent review or
search of any dockets or records or made inquiries of any court, administrative
agency or governmental authority or otherwise conducted any independent
investigation, no legal or governmental proceedings are pending or threatened to
which the Company or any of its Subsidiaries is a party or to which the property
of the Company is subject and that are required to be described in the
Registration Statement or the Prospectus and are not described therein.

 

·                       Commencing with its taxable year ending December 31,
1992, the Company has been organized and operated in conformity with the
requirements for qualification and taxation as a “real estate investment trust”
under the Internal Revenue Code of 1986, as amended (the “Code”), and its
proposed method of operation, as described in the Charter or Bylaws of the
Company, the Registration Statement, the Prospectus and the representations by
the Company, will enable the Company to continue to meet the requirements for
qualification and taxation as a “real estate investment trust” under the Code.

 

·                       The statements included in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2009 set forth under the caption
“Taxation of Our Company” and included in or incorporated by reference in the
Registration Statement and the Prospectus under the captions “Certain U.S.
Federal Income Tax Considerations,” to the extent such information constitutes
matters of law, summaries of legal matters, or legal conclusions, have been
reviewed by us and are accurate in all material respects.

 

In addition, in the course of the preparation of the Registration Statement and
the Prospectus, we have participated in conferences with officers and other
representatives of the

 

2

--------------------------------------------------------------------------------


 

Company and with representatives of the Company’s independent auditors, at which
conferences the contents of the Registration Statement and the Prospectus and
related matters were discussed.  Although we are not passing upon, and do not
assume any responsibility for, the accuracy, completeness or fairness of the
statements contained in the Registration Statement and the Prospectus and have
not made any independent check or verification thereof, during the course of
such participation (relying, as to the factual matters underlying the
determination of materiality, to a large extent upon the statements of officers
or other representatives of the Company), no facts came to our attention that
caused us to believe that the Registration Statement, at the time it became
effective, contained or contains any untrue statement of a material fact or
omitted or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, or that the Prospectus,
as of its date and the date hereof, contained or contains any untrue statement
of a material fact required to be stated therein or omitted or omits to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; it being understood
that we express no belief with respect to (I) the financial statements, the
notes thereto and related schedules and other financial, numerical, statistical
and accounting data included in, incorporated by reference in, or omitted from,
the Registration Statement or Prospectus or (II) any of the material contained
under the heading “Plan of Distribution” in the Registration Statement or the
Prospectus.

 

3

--------------------------------------------------------------------------------


 

Annex III

 

Opinion of Ballard Spahr LLP

 

·                       The Company is a corporation duly incorporated and
validly existing under and by virtue of the laws of the State of Maryland and is
in good standing with the State Department of Assessments and Taxation of
Maryland.

 

·                       The Company has the requisite corporate power and
authority to own or lease its properties and to conduct its business as
described in the Base Prospectus under the caption “Our Company”, to enter into
the Purchase Agreement and the Placement Agent Agreement (collectively, the
“Agreements”) and to carry out all the terms and provisions of the Agreements to
be carried out by it.

 

·                       The authorized stock of the Company is as set forth in
the third paragraph of the section of the Base Prospectus entitled “General
Description of the Offered Securities” and consists of (i) 45,000,000 shares of
Common Stock, par value $0.01 per share (“Common Stock”), and (ii) 15,000,000
shares of preferred stock, par value $0.01 per share (“Preferred Stock”) of
which 2,000,000 shares  have been classified as 8.5% Series C Cumulative
Convertible Preferred Stock (the “Series C Preferred Stock”), 2,200,000 shares
have been classified as 8.5% Series E Cumulative Convertible Preferred Stock
(the “Series E Preferred Stock”), and 6,640,000 shares have been classified as
of 8.0% Series F Cumulative Preferred Stock, (the “Series F Preferred Stock”).

 

·                       The issuance and sale of the Securities pursuant to the
Purchase Agreement have been duly authorized by all necessary corporate action
on the part of the Company and, when issued and delivered by the Company against
payment of the agreed consideration therefor in accordance with the provisions
of the Purchase Agreement, the Securities will be validly issued, fully paid and
non-assessable.

 

·                       No holders of outstanding shares of stock of the Company
are entitled to any preemptive or other similar rights under the Maryland
General Corporation Law (the “MGCL”) or under the Charter or Bylaws of the
Company to subscribe for or purchase any of the Capital Shares.

 

·                       The execution and delivery of the Agreement(s) have been
duly authorized by all necessary corporate action on the part of the Company and
the agreements have been executed and delivered by the Company.

 

·                       The execution, delivery and performance of the
Agreement(s) and the issuance and delivery of the Securities will not conflict
with or result in a violation of the provisions of the Charter or Bylaws of the
Company, the laws of the State of Maryland (other than

 

--------------------------------------------------------------------------------


 

securities laws and tax laws as to which we express no opinion), or to our
knowledge any decree, judgment or order of any Maryland governmental authority
applicable by name to the Company.

 

·                       The Securities conform as to legal matters in all
material respects to the description of the Common Stock of the Company set
forth in the section of Base Prospectus entitled “Description of Our Common
Stock”.

 

·                       The Series C Preferred Stock conforms as to legal
matters in all material respects to the description thereof set forth under the
subheading “Series C Preferred Stock” in the section of the Base Prospectus
entitled “Description of Our Preferred Stock”.

 

·                       The Series E Preferred Stock conforms as to legal
matters in all material respects to the description thereof set forth under the
subheading “Series E Preferred Stock” in the section of the Base Prospectus
entitled “Description of Our Preferred Stock”.

 

·                       The Series F Preferred Stock conforms as to legal
matters in all material respects to the description thereof set forth under the
subheading “Series F Preferred Stock” in the section of the Base Prospectus
entitled “Description of Our Preferred Stock”.

 

·                       The statements in the section of the Base Prospectus
entitled “Certain Provisions of Maryland Law and of Our Charter and Bylaws”,
insofar as such statements purport to summarize provisions of the Charter or
Bylaws of the Company or the MGCL, are accurate in all material respects.

 

·                       No authorization, approval, order or consent of, or
filing with, any court or governmental authority of the State of Maryland
pursuant to any law of the State of Maryland is necessary in connection with the
consummation of the transactions contemplated by the Agreement(s), except those,
if any, which have already been obtained or rendered (and except as may be
required under the securities laws or tax laws of the State of Maryland, as to
which we express no opinion).

 

--------------------------------------------------------------------------------